Citation Nr: 1537462	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-11 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1942 to January 1946.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied service connection for both tinnitus and bilateral hearing loss.  In February 2011, the Veteran submitted a Motion to Advance on the Docket.  In July 2015, the Board granted the Veteran's motion.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

The Veteran asserts that service connection for both tinnitus and bilateral hearing loss is warranted as the result of his in-service artillery-related noise exposure.  

The Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  In December 2014, the Veteran was scheduled for a February 2015 hearing before a Veterans Law Judge sitting at the RO.  In January 2015, the accredited representative withdrew the Veteran's hearing request.  In May 2015, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The Veteran has not been scheduled for the requested Board hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

2.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

